UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MARIAM WAGDY,

               Plaintiff,
       v.                                            Civil Action No. 16-2164 (TJK)
JOHN SULLIVAN et al.,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Mariam Wagdy, a citizen of Egypt and resident of the United Arab Emirates,

has filed claims under the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., and the

Federal Records Act (“FRA”), 44 U.S.C. § 2101 et seq., against the following defendants: (1) the

U.S. Department of State; (2) the U.S. Coast Guard; (3) U.S. Customs and Border Protection; (4)

the U.S. Department of Homeland Security; and (5) the heads of the aforementioned agencies in

their official capacities. ECF No. 1. Her claims arise out of her contention that Defendants

“created and promulgated false information” about her—namely that she was tampering with

evidence and obstructing justice—in order to revoke her visa and deny her entry into the United

States, where she was expected to be a defense witness in the court martial of Zane Josi, a

member of the U.S. Coast Guard. See id. ¶¶ 16-20.

        Before the Court are Wagdy’s motion to amend her complaint, ECF No. 30 (“Mot. to

Am.”), and Josi’s motion to intervene, ECF No. 29 (“Mot. to Int.”).1 In their motions, Wagdy



1
  Upon the filing of the instant motions, the Court denied as moot Wagdy’s previously-filed
motion to amend, ECF No. 25, and Josi’s previously-filed motion to intervene, ECF No. 26
(“Orig. Mot. to Int.”). See Minute Order of March 27, 2018. Josi’s motion to intervene
incorporates by reference and rests on arguments made in his prior motion. See Mot. to Int. at 2
(citing Orig. Mot. to Int.).
and Josi seek to bring claims under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et

seq., against the United States, ECF No. 29-1 (“PSAC”) at 1, 13-15 (proposed Counts V and VI),

and Josi seeks to bring claims under the Fifth and Sixth Amendments to the U.S. Constitution

against all Defendants, id. at 15-16 (proposed Count VII). For the reasons stated below, the

Court will deny both motions.2

       Analysis

       A.      Wagdy’s Motion to Amend

       Under Federal Rule of Civil Procedure 15(a)(2), if a party may no longer amend her

pleading as of right, then she “may amend [her] pleading only with the opposing party’s written

consent or the court’s leave,” and “[t]he court should freely give leave when justice so requires.”

However, “[c]ourts may deny a motion to amend a complaint as futile . . . if the proposed claim

would not survive a motion to dismiss.” Williams v. Lew, 819 F.3d 466, 471 (D.C. Cir. 2016)

(second alteration in original) (quoting James Madison Ltd. ex rel. Hecht v. Ludwig, 82 F.3d
1085, 1099 (D.C. Cir. 1996)). The Court will deny Wagdy’s motion to amend her complaint as

futile because her proposed FTCA claims are either barred by the FTCA’s intentional tort

exception or fail to state a claim under the common law of any relevant jurisdiction.

       “It is axiomatic that the United States may not be sued without its consent and that the

existence of consent is a prerequisite for jurisdiction.” Webman v. Fed. Bureau of Prisons, 441
F.3d 1022, 1025 (D.C. Cir. 2006) (quoting United States v. Mitchell, 463 U.S. 206, 212 (1983)).

“The federal government may waive its sovereign immunity by statute, but that waiver ‘must be

unequivocally expressed in statutory text.’” Id. (quoting Lane v. Peña, 518 U.S. 187, 192



2
 Wagdy and Josi have each requested a oral hearing. Mot. to Am. at 4; Mot. to Int. at 4. The
Court finds in its discretion that such a hearing is unnecessary to resolve their motions. See
Local Civil Rule 7(f).


                                                 2
(1996)). The FTCA “was designed primarily to remove the sovereign immunity of the United

States from suits in tort.” Levin v. United States, 568 U.S. 503, 506 (2013) (quoting Richards v.

United States, 369 U.S. 1, 6 (1962)). The statute explicitly “makes the United States liable to the

same extent as a private individual under like circumstances, under the law of the place where

the tort occurred, subject to enumerated exceptions to the immunity waiver.” Id. at 506-07

(internal citations and quotation marks omitted). The intentional tort exception bars “[a]ny claim

arising out of assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of

process, libel, slander, misrepresentation, deceit, or interference with contract rights.” 28 U.S.C.

§ 2680(h). However, the exception itself also has an exception: it does not apply to claims

arising “out of assault, battery, false imprisonment, false arrest, abuse of process, or malicious

prosecution” with regard to “acts or omissions of investigative or law enforcement officers.” Id.

The FTCA defines an “investigative or law enforcement officer” as “any officer of the United

States who is empowered by law to execute searches, to seize evidence, or to make arrests for

violations of federal law.” Id.

               1.      FTCA Claims

                       a.      Tortious Interference

       In her motion to amend, Wagdy seeks to bring an FTCA claim against the United States

for “tortiously interfer[ing]” with her business and business relationships by rendering her unable

to travel to the United States. PSAC ¶ 68. However, this claim is barred by the intentional tort

exception because tortious interference with business or economic relations is a claim “arising

out of . . . interference with contract rights,” 28 U.S.C. § 2680(h). See Art Metal-U.S.A., Inc. v.

United States, 753 F.2d 1151, 1154-55 (D.C. Cir. 1985) (claims of interference with “economic

relationship with third parties” are “barred as claims arising out of interference with contract

rights”); Husain v. Smith, No. 15-cv-708, 2016 WL 4435177, at *5 (D.D.C. Aug. 19, 2016)


                                                  3
(same); Bannum, Inc. v. Samuels, 221 F. Supp. 3d 74, 85 (D.D.C. 2016) (claim that defendants

“damage[d]” plaintiff’s “ability to obtain new business” barred by the exception (alteration in

original)); Castellanos v. Pfizer, Inc., 555 F. Supp. 2d 1343, 1348 (S.D. Fla. 2008) (“tortious

interference with business relations” claim barred by the exception). Because Wagdy’s tortious

interference claim is barred by the intentional tort exception, the Court finds that adding such a

claim would be futile.

       Interpreting her court filings liberally, Wagdy also apparently seeks to bring claims for

(1) tortious interference with personal relationships, PSAC ¶ 68; and (2) “negligent[]

interfere[nce] with business relationships,” ECF No. 28 at 3. However, Wagdy does not

demonstrate, and the Court has not found, any indication that either tort is recognized by the

District of Columbia or Florida, the jurisdictions where the tort may have plausibly occurred

based on the allegations in the proposed amended complaint, see PSAC ¶¶ 28-32. To the

contrary, with respect to the claim for negligent interference with business relationships, courts

have expressly found that no such tort exists in the District of Columbia and Florida. See Furash

& Co. v. McClave, 130 F. Supp. 2d 48, 56-57 (D.D.C. 2001); Heritage Schooner Cruises, Inc. v.

Cansler, No. 13-cv-22494, 2013 WL 5636689, at *1 (S.D. Fla. Oct. 16, 2013). Thus, Wagdy

could not bring either tort claim under the FTCA. See Hornbeck Offshore Transp., LLC v.

United States, 569 F.3d 506, 509 (D.C. Cir. 2009) (“[The FTCA] does not create a cause of

action against the United States; it allows the United States to be liable if a private party would

be liable under similar circumstances in the relevant jurisdiction.”); see also 28 U.S.C.

§ 1346(b)(1).3



3
  Moreover, even if these claims were cognizable torts under District of Columbia or Florida law,
they would likely be barred by the FTCA’s intentional tort exception because they “ar[ose] out



                                                  4
                       b.      Defamation

       Wagdy also describes her FTCA claim against the United States as one for

“disseminat[ing] [] false information and contain[ing] it in [the government’s] own databases.”

PSAC ¶ 70. This claim appears to be a “defamation claim against the United States,” which “is

barred, because suits for libel and slander are prohibited under the [FTCA’s intentional tort

exception].” Gardner v. United States, 213 F.3d 735, 737 n.1 (D.C. Cir. 2000). Thus, allowing

Wagdy to bring such a claim would be futile, as well.

       In her reply, Wagdy instead characterizes this claim as one for negligence, ECF No. 32

(“Reply”) at 3-4, despite the fact that negligence is not explicitly mentioned in her proposed

amended complaint, see PSAC. But even assuming Wagdy has asserted a negligence claim, the

Court still must assess whether it “arises out of” defamation because “[s]ection 2680(h) does not

merely bar claims for [intentional torts]; in sweeping language it excludes any claim arising out

of [intentional torts].” Shearer, 473 U.S. at 55. In making this determination, “[t]he label which

a plaintiff applies to a pleading does not determine the nature of the cause of action which he

states.” Edmonds v. United States, 436 F. Supp. 2d 28, 35 (D.D.C. 2006) (quoting Johnson v.

United States, 547 F.2d 688, 691 (D.C. Cir. 1976)). Instead, courts “must scrutinize the alleged

cause of [] injury.” Kugel v. United States, 947 F.2d 1504, 1507 (D.C. Cir. 1991).

       In Kugel, for example, a plaintiff filed an FTCA suit claiming that the FBI engaged in

“negligent conduct” when it disseminated misleading information about its investigation of the

plaintiff’s business practices. Id. at 1506. The D.C. Circuit found that, despite the plaintiff’s

characterization of the conduct, this claim arose out of defamation and, thus, was barred by the

intentional tort exception. Id. at 1506-07. Similarly, Wagdy’s injury arises from Defendants’


of” Wagdy’s claim for tortious interference with her business and business relationships. See 28
U.S.C. § 2680(h); United States v. Shearer, 473 U.S. 52, 55 (1985).


                                                  5
purported “disseminat[ion]” of “false information” that she had tampered with evidence and

obstructed justice in Josi’s court-martial proceeding. PSAC ¶¶ 18, 70. The Court therefore finds

that, as in Kugel, Wagdy’s proposed negligence claim arises out of defamation and is thus barred

by the intentional tort exception. See Kugel, 947 F.2d at 1506-07; see also Edmonds, 436 F.

Supp. at 35 (“claims of negligent disclosure, negligent endangerment, negligent infliction of

emotional distress, and negligent interference with prospective economic opportunity” were

based on the “dissemination of defamatory information” and thus barred by the exception);

Hartwig v. United States, 80 F. Supp. 2d 765, 768 (N.D. Ohio 1999) (claims “labeled as ones for

intentional or negligent infliction of emotional distress” arose out of defamation and were thus

barred by the exception). As a result, allowing Wagdy to bring her negligence claim, to the

extent that she has even articulated one in her proposed amended complaint, would be futile.

       In fact, Wagdy’s proposed negligence claim would be futile even if it did not “arise out

of” defamation because she has not met the pleading standard by identifying the duty of care

owed to her and how that duty was breached. See Johnson, 547 F.2d at 695 (“A complaint

charging negligence is fatally flawed by an omission to set forth all of the essential elements of

the claim.”); Rice v. District of Columbia, 626 F. Supp. 2d 19, 24 (D.D.C. 2009) (dismissing

negligence claims because the complaint failed to allege the breach of a duty of care with respect

to those claims).

       In her reply, Wagdy also asserts that she has brought an abuse of process claim in her

proposed amended complaint, Reply at 2, despite the fact that the complaint makes no explicit

mention of such a claim, see PSAC. Abuse of process claims are barred by the intentional tort

exception unless the claims pertain to “acts or omissions of investigative or law enforcement

officers.” 28 U.S.C. § 2680(h). Wagdy argues that her abuse of process claim stems from the




                                                 6
actions of U.S. Coast Guard agent Huntington, who allegedly reported false information about

her to the State Department. Reply at 2.

       However, even assuming Huntington is an investigative or law enforcement officer under

the FTCA, Wagdy has not alleged an abuse of process claim as understood by “the law of the

place where the act or omission occurred,” 28 U.S.C. § 1346(b)(1). Based on Wagdy’s proposed

amended complaint, that place appears to be either the District of Columbia or Florida. See

PSAC ¶¶ 28-32. Under the law of either jurisdiction, an abuse of process claim must involve

judicial process. See Whelan v. Abell, 953 F.2d 663, 670 (D.C. Cir. 1992) (Under District of

Columbia law, “[t]o establish abuse of process, a plaintiff must show a perversion of the judicial

process and achievement of some end not anticipated in the regular prosecution of the charge.”

(internal quotation marks omitted)); Blue Dolphin, Inc. v. United States, 666 F. Supp. 1538, 1541

(S.D. Fla. 1987) (Under Florida law, “[a]n abuse of process claim is proper only when the action

results in issuance of some form of process from the Court . . . .”). Here, Wagdy alleges that

Huntington’s reporting of false information about her to the State Department caused her visa to

be revoked, denying her entry into the United States. See PSAC ¶¶ 17-18. However, neither

Huntington’s actions nor the consequences of his actions suggest that there was any misuse of a

judicial process. Cf. Martinez v. United States, No. 13-cv-955, 2014 WL 3610960, at *3 (D.

Ariz. Jul. 22, 2014) (finding that report to the State Department that the plaintiff was a drug

trafficker, and subsequent denials of the plaintiff’s visa requests, did not constitute judicial

process for purposes of an abuse of process claim under Arizona law). Wagdy’s proposed claim

for an abuse of process would be dismissed under the law of either jurisdiction for failure to state

a claim and, thus, allowing her to bring such a claim would be futile.




                                                  7
       B.      Josi’s Motion to Intervene

               1.      Intervention as of Right

       Josi, as a prospective intervenor, seeks to bring an FTCA claim against the United States

and constitutional claims against all Defendants. PSAC at 14-16. He has moved to intervene as

of right pursuant to Federal Rule of Civil Procedure 24(a)(2). Orig. Mot. to Int. at 4-6. Under

Rule 24(a)(2), a proposed intervenor must satisfy four essential elements to intervene as of right:

“(1) timeliness [of his motion]; (2) a cognizable interest [relating to the property or transaction

which is the subject of the action]; (3) impairment of that interest; and (4) lack of adequate

representation by existing parties.” Parker v. John Moriarty & Assocs., 319 F.R.D. 18, 21

(D.D.C. 2016) (citing Smoke v. Norton, 252 F.3d 468, 470 (D.C. Cir. 2001)). A proposed

intervenor’s interest must be “legally protectable” or, in other words, “of such a direct and

immediate character that [he] will either gain or lose by the direct legal operation and effect of

the judgment.” In re Endangered Species Act Section 4 Deadline Litig., 270 F.R.D. 1, 5 (D.D.C.

2010) (quoting United States v. AT&T, 642 F.2d 1285, 1291-92 (D.C. Cir. 1980)). “In

determining whether a [proposed intervenor’s] interests will be impaired by an action, the courts

in this circuit look to the ‘practical consequences’ to [him] of denying intervention.”

Schoenborn v. WMATA, 247 F.R.D. 5, 8 (D.D.C. 2007) (quoting Am. Horse Prot. Ass’n v.

Veneman, 200 F.R.D. 153, 158 (D.D.C. 2001)).

       Here, Josi claims that “[t]he outcome of this action would, both practically and legally,

impair or impede [his] ability to protect his interests in the future.” Orig. Mot. to Int. at 5.

However, Josi does not clearly identify what specific, legally protectable interests are at stake in

the adjudication of Wagdy’s APA and FRA claims. See id. Josi states that there is a “significant

concern” that collateral estoppel might affect “future actions” he may bring against Defendants.

Id. But the resolution of Wagdy’s claims would not have any preclusive effect on Josi’s future


                                                   8
actions because he is not currently a party to Wagdy’s case, and there is no indication that he and

Wagdy are in privity. See United States v. Emor, 785 F.3d 671, 677 (D.C. Cir. 2015) (“It is a

violation of due process for a judgment to be binding on a litigant who was not a party or a privy

and therefore has never had an opportunity to be heard.” (quoting Parklane Hosiery Co. v. Shore,

439 U.S. 322, 326 n.7 (1979)). Thus, the Court denies Josi’s request to intervene as of right. See

Schoenman v. FBI, 263 F.R.D. 23, 25 (D.D.C. 2009) (denying request to intervene where movant

“ha[d] not set forth any specific interest with respect to the instant . . . action nor . . . explained

how disposition of” plaintiff’s claims would have “impede[d] his ability to protect any specific

interest of his own”).

                2.       Permissive Intervention

        In the alternative, Josi has moved for permissive intervention pursuant to Rule

24(b)(1)(b). Orig. Mot. to Int. at 6-7. Under Rule 24(b), a proposed intervenor may intervene,

with the court’s permission, if he demonstrates “(1) an independent ground for subject matter

jurisdiction; (2) a timely motion; and (3) a claim or defense that has a question of law or fact in

common with the main action.” Sevier v. Lowenthal, No. 17-cv-570, 2018 WL 1472495, at *4

(D.D.C. Mar. 26, 2018) (quoting EEOC v. Nat’l Children’s Ctr., 146 F.3d 1042, 1046 (D.C. Cir.

1998)). A court “may deny permission to intervene even if the applicant satisfies the necessary

criteria.” In re Endangered Species Act, 270 F.R.D. at 6 (citing Nat’l Children’s Ctr., 146 F.3d

at 1048). “In exercising its discretion [to grant permissive intervention], the court must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3).

        Here, Josi has not demonstrated an independent grounds for subject matter jurisdiction

because his claims are barred by the federal government’s sovereign immunity. “‘Sovereign

immunity is jurisdictional in nature,’ so a claim barred by sovereign immunity lacks subject


                                                    9
matter jurisdiction . . . .” Edwards v. United States, 211 F. Supp. 3d 234, 236 (D.D.C. 2016)

(quoting FDIC v. Meyer, 510 U.S. 471, 475 (1994)).

       First, interpreting his filings liberally, Josi seeks to bring an FTCA claim against the

United States for (1) “tortiously interfer[ing]” with his trial by “tortuously [sic] interfering” with

Wagdy’s lawful travel to the United States, PSAC ¶ 75; and (2) “abuse of process and malicious

prosecution” related to his trial, Reply at 2. The trial at issue was a U.S. Coast Guard court-

martial proceeding brought against him pursuant to the Uniform Code of Military Justice

(“UCMJ”). PSAC ¶ 18; see ECF No. 23-1 (opinion and order in United States v. EMC Zane

Josi). However, under the Feres doctrine, which “carve[s] out an additional exception” to the

FTCA, “the Government is not liable . . . for injuries to servicemen where the injuries arise out

of or are in the course of activity incident to service.” Schnitzer v. Harvey, 389 F.3d 200, 202

(D.C. Cir. 2004) (quoting Feres v. United States, 340 U.S. 135, 146 (1950)). Court-martial

proceedings against a servicemember subject to the UCMJ, such as the one brought against Josi,

arise out of or are incident to military service. See Velasco v. United States, 585 F. Supp. 2d 1, 5

(D.D.C. 2008) (“Plaintiff’s conviction, sentence, and incarceration pursuant to the [UCMJ]

necessarily arose out of or was incident to . . . service.” (citing Schnitzer v. Harvey, 389 F.3d 200

(D.C. Cir. 2004)). Thus, under the Feres doctrine, Josi’s FTCA claim is barred by sovereign

immunity.

       Josi also seeks to bring claims against Defendants under the Fifth and Sixth Amendments

to the U.S. Constitution, PSAC ¶¶ 82-83, for money damages, id. at 16.4 Generally, such suits



4
  Josi asserts in his reply that he is also seeking “declaratory and injunctive judgment against the
Defendants” for their purported constitutional violations of his Fifth and Sixth Amendment
rights, Reply at 8 (citing PSAC at 16, Prayer for Relief, Sections (b), (c)). But the record belies
this assertion. The relief to which Josi apparently refers are requests in the proposed amended



                                                  10
are barred by sovereign immunity. Benoit v. U.S. Dep’t of Agric., 608 F.3d 17, 20 (D.C. Cir.

2010). Although Josi does not make explicit his cause of action, see PSAC; Mot. to Int., he

suggests in his reply that his proposed claim is a Bivens claim, see Reply at 7-8. However, a

plaintiff may not bring a Bivens claim against federal agencies or officials in their official

capacity. See Kim v. United States, 632 F.3d 713, 715 (D.C. Cir. 2011) (“It is well established

that Bivens remedies do not exist against officials sued in their official capacities.”); Ascom

Hasler Mailing Sys., Inc. v. USPS, 815 F. Supp. 2d 148, 161 (D.D.C. 2011) (“[I]t is established

that Bivens . . . does not provide a cause of action for money damages against federal agencies

that allegedly violate the Constitution.”). Because Josi has only named federal agencies and

officials in their official capacities as defendants, PSAC at 1-3, his constitutional claims are

barred by sovereign immunity. See Benoit, 608 F.3d at 20. Moreover, even if Josi had brought

suit against these officials in their individual capacities, his Bivens claims, like his FTCA claim,

would be barred under the Feres doctrine because they arose out of or occurred in the course of

his court-martial proceeding. See United States v. Stanley, 483 U.S. 669, 684 (1987) (“[N]o

Bivens remedy is available for injuries that ‘arise out of or are in the course of activity incident to




complaint for a “declaration that the information against Plaintiff Wagdy is false” and an
“injunction against Defendants prohibiting the maintenance of the false information in any
government databases.” PSAC at 16. But the proposed amended complaint makes clear that this
relief is requested by Wagdy, not Josi—indeed, it is set forth in detail in Count III (declaratory
relief) and Count IV (injunctive relief) which are brought by Wagdy alone. See id. at 12-13.
Moreover, this relief addresses Wagdy’s claims regarding the purportedly false information
about her in government databases. In contrast, it would not affect Josi or address the alleged
constitutional injury that he suffered at his court-martial at all. Josi himself has conceded that
“he is not seeking a review of his court-martial, nor … is he seeking an injunction against a
court-martial.” Reply at 8. In light of all of the above, the Court concludes that, despite Josi’s
representation in his reply, he has only brought a constitutional claim for money damages in the
proposed amended complaint.


                                                  11
service.’” (quoting Feres, 340 U.S. at 146)). Josi has simply not articulated any cognizable basis

under which the Court has subject matter jurisdiction over his constitutional claims.

       Conclusion and Order

       For the foregoing reasons, Court DENIES Wagdy’s motion to amend her complaint, ECF

No. 30, and DENIES Josi’s motion to intervene, ECF No. 29.



SO ORDERED.

                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: May 18, 2018




                                                12